DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a sink comprising a washing case defining at least one air hole at a rear surface of the washing case; a table that receives the washing case; a dish rack;  10a washing nozzle located at a lower portion of the dish rack; a sump assembly configured to supply washing water to the washing nozzle 15in a state in which the dish rack is coupled to the washing case; and a washing cover that is located at a position vertically above the dishwashing space and below the table, that is configured to slide in a first horizontal direction to cover at least a 20portion of the washing space, and that is configured to slide in a second horizontal direction to be hidden under the table and expose at least the portion of the dishwashing space, 27Attorney Docket No.: 20519-0386002 Client Ref: 16LWWO58USO1D1/PO17-00541USD1and wherein at least one of the front portion or the rear portion of the dish rack defines a cut portion that is recessed downward from an upper end of the at least one of the front portion of the 10dish rack or the rear portion of the dish rack, the cut portion being configured to receive high-temperature dry air from the at least one air hole and supply the high-temperature dry air to the dish rack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUYEN D LE/Primary Examiner, Art Unit 3754